 


110 HR 2482 IH: Mississippi River Special Resource Study Act
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2482 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Ms. McCollum of Minnesota (for herself, Mr. Kind, Mr. Boswell, Ms. Bordallo, Mr. Walz of Minnesota, Mr. Ellison, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To require the Secretary of the Interior to conduct a special resource study regarding the proposed Mississippi River Trail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mississippi River Special Resource Study Act. 
2.Special resource study regarding proposed Mississippi River Trail 
(a)Study requiredThe Secretary of the Interior shall conduct a special resource study along the route of the Mississippi River in the counties contiguous to the river from its headwaters in the State of Minnesota to the Gulf of Mexico for the purpose of evaluating a range of alternatives for protecting and interpreting the resources along the route of the Mississippi River, including alternatives for potential addition of all or portions of the route to the National Trails System. 
(b)ConsultationThe Secretary shall conduct the special resource study in consultation with appropriate Federal, State, county, and local governmental entities. 
(c)Study objectivesIn conducting the special resource study, the Secretary shall evaluate alternatives for achieving the following objectives: 
(1)Identifying the resources and historic themes associated with the route of the Mississippi River. 
(2)Making a review of existing studies and reports, such as the Mississippi River Corridor Study and the Lower Mississippi Delta Report, to complement and not duplicate other studies of the scenic or historical importance of the Mississippi River that may be underway or undertaken. 
(3)Establishing connections with partnerships already engaged in the development of various trails and sites along the route of the Mississippi River. 
(4)Preserving recreational opportunities and facilitating access for a variety of recreational users. 
(5)Protecting rare, threatened, or endangered plant and animal species, and rare or unusual plant communities and habitats. 
(6)Protecting historically significant landscapes, districts, sites, and structures. 
(7)Identifying alternatives for preservation and interpretation of the route by the National Park Service, other Federal, State, or local governmental entities, or private and nonprofit organizations. 
(8)Identifying cost estimates for any necessary acquisition, development, interpretation, operation, and maintenance associated with the alternatives developed under the special resource study. 
(d)Submission to congressNot later than three years after funds are first made available for the study, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the results of the special resource study.  
 
